Case 1:18-cv-01046-KG-JFR Document 93 Filed 09/13/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

DOROTHY WHITAKER,
Plaintiff,
Vv. CASE NO. 1:18-cv-1046

XAVIER BECERRA, SECRETARY,
U.S. Department of Health and Human Services

Defendant.

SUMMARY ORDER RESULTING FROM STATUS CONFERENCE

THIS MATTER HAVING COME BEFORE THE COURT upon the status conference
held September 13, 2021, and attendance and information provided by Plaintiff Dorothy Whitaker,
representing herself, and Defendant Secretary Xavier Becerra, through counsel, and Intervenor
Trent A. Howell, representing himself, the Court hereby finds and orders as follows:

1, Defendant shall respond to Ms. Whitaker’s Motion to Throw Out/Invalidate the
Verbal Acceptance of Settlement Agreement filed September 7, 2021, (Doc. 91) no later than
September 21, 2021.

2. Ms. Whitaker shall reply to Defendant’s Response no later than October 5, 2021.

3. The Motion to Intervene filed August 12, 2021, (Doc. 85) by Trent A. Howell is
GRANTED IN PART and Trent A. Howell is permitted to intervene and respond to Ms.
Whitaker’s Motion to Throw Out / Invalidate the Verbal Acceptance of Settlement Agreement no
later than September 21, 2021.

IT IS THEREFORE ORDERED.

 
